department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc p a apjp br3 gl-804155-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel administrative provisions and judicial proceedings cc p a apjp validity of form_2750 waiver extending statutory period for assessment of trust fund recovery penalty this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer year dollar_figurea date date date date date a date b issues whether sec_6501 applies to the facts of this case if sec_6501 applies to this case whether the service complied with the statutory provision if the service did not comply with sec_6501 whether the form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is valid conclusion sec_1 sec_6501 applies to the facts of this case the facts of this case show that the service complied with sec_6501 when requesting the consents executed here the form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is valid facts taxpayer has incurred unpaid employment_tax liabilities for the four quarters of taxable_year totaling dollar_figurea the responsible persons of taxpayer had arrived at an informal installment_agreement with the revenue_officer responsible for their case on date the revenue_officer contacted the responsible persons about the unpaid employment_tax liabilities the revenue_officer requested that the responsible persons execute a form_2750 waiver extending statutory period for assessment of trust fund recovery penalty with respect to the year employment_tax liabilities of taxpayer the responsible persons declined to sign the form_2750 stating that they had applied for a loan and if the loan were approved the tax_liability would be paid the responsible persons stated that they would sign forms if the loan were not approved the responsible persons repeated this commitment on date and on date on date the revenue_officer contacted the responsible persons and stated that the form_2750 needed to be signed as soon as possible the responsible persons informed the revenue_officer that due to another creditor’s action they had hired an attorney and intended to seek bankruptcy protection the responsible persons stated that they would still sign the forms if their attorney agreed it was in their best interests after obtaining a copy of the power_of_attorney the revenue_officer contacted the attorney who requested copies of the form_2750 upon review of the proposed form_2750 the attorney noted that it requested an extension of the period of limitations for assessment of the trust fund recovery penalty to date a the attorney told the revenue_officer that he wanted to resolve his client’s difficulties by the end of the year the attorney proposed that the form_2750 extend the period of limitations for a shorter period accordingly the form_2750 was revised to reflect an expiration date of date b on date the revenue_officer met with the responsible persons and their attorney the responsible persons’ attorney then advised the responsible persons that they should sign the form_2750 and the form_2750 was executed by the responsible persons on date before the execution of the form_2750 on date the revenue_officer did not mail a copy of letter to the responsible persons the revenue_officer did not provide a copy of publication to the responsible persons the revenue_officer did not relate the sec_6501 rights to the responsible persons law and analysis issue whether sec_6501 applies to this case sec_6501 was added to the code by section b of the irs restructuring and reform act of publaw_105_206 112_stat_685 rra sec_6501 provides that the service shall notify the taxpayer of their right to refuse to extend the period of limitations for assessment or to limit such extension to particular issues or to a particular period of time on each occasion when the taxpayer is requested to provide an extension the legislative_history of this provision states that congress believed that taxpayers should be fully informed of their rights with respect to the statute_of_limitations on assessment congress expressed concern that in some cases taxpayers were not fully aware of their rights to refuse to extend the statute_of_limitations and have felt that they had no choice but to agree to extend the statute_of_limitations upon the request of the service see h_r conf_rep no pincite sec_6501 applies to each request to extend the period of limitations for assessment made after date because the sequence of events in this case began with a request that the responsible persons extend the period of limitations on date which predated the effective date of sec_6501 it could be argued that the sequence of events represents one continuing request that the responsible persons extend the period of limitations for assessment if one continuing request for an extension were made and that request occurred on a date which preceded the effective date of sec_6501 sec_6501 would not apply to this case as explained further in the paragraph directly below we think the facts presented in this case do not represent a continuing request scenario instead we think the facts presented here show that several requests for the extension were made the first request for the form_2750 was the request made by the revenue_officer on date that request was declined on date a date which is after the effective date of sec_6501 the revenue_officer reminded the responsible officers of the upcoming expiration of the period of limitations and requested for the second time that they execute a form_2750 on date the responsible officers declined to sign a form_2750 at that time although they promised that they would sign a form_2750 if a loan was approved the responsible persons did not contact the revenue_officer and offer to execute the forms immediately after the loan was declined instead they deferred action until the revenue_officer contacted them on date and requested that they immediately execute the extension thereafter the responsible persons retained an attorney and sought legal advice regarding the form_2750 we conclude in this case that the request that led to the execution of the form_2750 was the request made to the attorney on or after date this is the request which must comply with sec_6501 that date is after the effective date of sec_6501 date we conclude therefore that sec_6501 applies to this case issue if sec_6501 applies to this case whether the service complied with the statutory provision the service must satisfy the requirements of sec_6501 by advising the taxpayers of the rights set forth in sec_6501 congress intended that the service follow sec_6501 when soliciting consents to extend the period of limitations here the taxpayers were not advised of sec_6501 when the consents that were later executed were requested the facts are that the revenue_officer did not advise the responsible persons or their representative of the sec_6501 rights either orally or in writing or by providing the taxpayer with a copy of publication extending the tax_assessment period thus the issue then becomes whether the responsible persons and their attorney were aware of the right to refuse to extend the period of limitations or to limit the extension to particular issues or time periods in other words has the legislative purpose behind sec_6501 been fulfilled based on the facts provided it appears the responsible persons and their attorney were aware of their rights with respect to extending the period of limitations first the responsible persons on date declined to execute the form_2750 second the responsible persons on date declined to execute the form_2750 third on date the responsible persons’ attorney agreed to execute form_2750 on the condition that it expire on date b rather than date a as originally proposed by the revenue_officer we believe the responsible persons and their attorney were aware that the responsible persons had a choice in agreeing to execute a consent to extend the period of limitations for assessment or to limit the consent to a particular time period accordingly we believe the legislative purposes of sec_6501 have been fulfilled because the actions of the responsible persons and their attorney reflect an understanding of their rights under sec_6501 see s rep no pincite h_r conf_rep no pincite since we believe the legislative purposes have been fulfilled we believe the service can defend this form_2750 if it is challenged by the responsible persons issue if there was not compliance with sec_6501 whether the form_2750 waiver extending statutory period for assessment of trust fund recovery penalty secured in this case is invalid since we have already concluded that although sec_6501 was not complied with the legislative purpose of sec_6501 was fulfilled and therefore the waiver here is valid case development hazards and other considerations please call the branch number if you have any further questions
